Filed 1/21/22 Conservatorship of A.B. CA1/4
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


 Conservatorship of the Person of A.B.

 PUBLIC GUARDIAN OF CONTRA
 COSTA COUNTY,
           Petitioner and Respondent,                                       A161129
 v.
                                                                            (Contra Costa County
 A.B.,
                                                                            Super. Ct. No. P20-00666)
           Respondent and Appellant.


         A.B. appeals an order, entered in October 2020, finding him gravely
disabled and appointing respondent Public Guardian of Contra Costa County
(the public guardian) conservator of his person for a period of one year. He
contends the trial court’s improper continuances resulted in a 67-day delay of
the trial on the petition for conservatorship which should be credited against
his one-year commitment. He also challenges the admission of case specific
hearsay in violation of People v. Sanchez (2016) 63 Cal.4th 665 and the
sufficiency of the admissible evidence to establish that he is gravely disabled.
The public guardian contends that A.B.’s acceptance of a subsequent petition
for reappointment has rendered the present appeal moot. We agree that
A.B.’s appeal is moot. Accordingly, we shall dismiss the appeal.




                                                               1
                                  Background
      On June 30, 2020, the public guardian filed its petition for appointment
of temporary conservator and conservator, pursuant to the Lanterman-Petris-
Short (LPS) Act, Welfare and Institutions Code1 section 5000 et seq. The
petition alleged that A.B. is gravely disabled as a result of a mental disorder.
      The initial hearing on the petition was held on July 14, 2020, at which
trial was set for August 18. The trial was continued several times and
ultimately commenced on September 29, 2020. On October 5, the court found
A.B. gravely disabled, granted the petition, and appointed the public
guardian conservator of his person for a one-year period. A.B. timely filed a
notice of appeal.
      On August 6, 2021, while the present appeal was pending, the public
guardian filed a petition for reappointment.2 On October 26, A.B. agreed to
accept reappointment of the conservatorship for a period of three months. As
part of the negotiated disposition, the parties agreed that the petition would
be dismissed upon A.B.’s acceptance at a board-and-care facility. A review
hearing was set for January 25, 2022. On November 5, the court issued
letters of conservatorship.
                                   Discussion
      When, during the pendency of a LPS conservatorship appeal, through
no fault of the proposed conservator, an event occurs such that the appellate
court cannot grant any effectual relief, the appeal becomes moot and should
ordinarily be dismissed. (Conservatorship of J.Y. (2020) 49 Cal.App.5th 220,
223, 225, review granted Aug. 19, 2020, S263044; see People v. Alsafar (2017)


      1   All statutory references are to the Welfare and Institutions Code.
      2 The public guardian’s request for judicial notice of the August 16
petition and related documents is granted.


                                         2
8 Cal.App.5th 880, 882–883 [mentally disordered offender]; Conservatorship
of Joseph W. (2011) 199 Cal.App.4th 953, 960.) Here, because the
conservatorship at issue terminated on October 5, 2021, there is no longer a
justiciable controversy.
      There are indeed discretionary exceptions to the rule against
adjudicating moot claims, but none apply to the present appeal. (See In re
David B. (2017) 12 Cal.App.5th 633, 644 [“A court ordinarily will dismiss an
appeal when it cannot grant effective relief, but may instead ‘exercise its
inherent discretion to resolve an issue when [1] there remain “material
questions for the court’s determination” [citation], [2] where a “pending case
poses an issue of broad public interest that is likely to recur” [citation], or
[3] where “there is a likelihood of recurrence of the controversy between the
same parties or others.” ’ ”].)
      A.B. argues that the collateral consequences that may arise from a
finding of grave disability support our consideration of his otherwise moot
appeal. (See Conservatorship of Jones (1989) 208 Cal.App.3d 292, 298
[“collateral consequences remain after the termination of a conservatorship
(such as legal questions arising from the period of incapacity and potential
social stigma)”].) However, over a period of several years A.B. has been
subject to repeated conservatorships, with multiple findings of grave
disability. And, as the public guardian points out, A.B. has accepted such a
finding in connection with the most recent petition for recommitment. There
is thus little likelihood that he will suffer collateral consequences as a result
of the finding on this petition. A.B.’s challenges to the admissibility or
sufficiency of the evidence at this trial similarly entail little risk of future
consequences.




                                         3
      A.B. also argues that that dismissing this appeal would violate his
right to due process because delays in the appellate process rendered his
appeal moot. As noted, defendant’s notice of appeal was filed on October 15,
2020. The court reporter was given two extensions of time before the record
on appeal was filed on December 4, 2020. Appellate counsel was appointed for
A.B. on December 14, and a request to augment the record was filed on
January 11, 2021. Although the court’s order provided 40 days for completion
of the augmented record, it was not filed until July 2021. A.B.’s opening brief
was filed the same day the record was augmented. The public guardian was
given two extensions of time totaling only 18 days. Respondent’s brief was
filed on October 12, 2021, seven days after the conservatorship expired. The
negotiated disposition on the petition for reappointment was entered on
October 26 and A.B.’s reply brief was filed in this court on November 15,
2021. While excessive delay in the appellate process can amount to a
deprivation of due process, nothing in the sequencing described above
demonstrates undue delay in this case. (See United States v. Kimmons (7th
Cir. 1990) 917 F.2d 1011, 1014–1015 [five-month wait for a trial transcript is
not an inordinate and inexcusable delay]; United States v. Pratt (1st Cir.
1981) 645 F.2d 89, 91 [nine-month delay in obtaining trial transcripts is not
excessive].)
      Finally, A.B. argues that the trial court’s continuance of the trial over
his objection was without good cause and in violation of section 5350,
subdivision (d)(2), which presents an issue of broad public interest likely to
recur.3 Although A.B. suggests that trial courts “readily ignore” the statutory


      3 Section 5350, subdivision (d)(2) provides that the “[c]ourt or jury trial
shall commence within 10 days of the date of the demand, except that the
court shall continue the trial date for a period not to exceed 15 days upon the
request of counsel for the proposed conservatee.” A.B. acknowledges that

                                        4
timelines due to courtroom overcrowding, and that the trial court in this
instance was available for LPS trials only on Tuesdays, his claim for relief is
based primarily on the alleged lack of good cause for a continuance. He does
not seek broader relief that might be of benefit to others, nor would the
record before us support such a determination.4 A.B. seeks merely to reduce
his now-expired conservatorship by 67 days, a matter that is both moot and of
no consequence to others.
      To the extent A.B. can be understood to argue that appeals of one-year
conservatorship appointment orders are inevitably destined to be rendered
moot before they can be decided, we share appellant’s concern over the
frequency with which appeals in these cases have become moot before a
decision can be rendered on appeal. Given existing policies and procedures for
obtaining calendar preference, absent the delay in obtaining the augmented
record, this case likely would have been decided before the conservatorship
expired. (See Conservatorship of Forsythe (1987) 192 Cal.App.3d 1406, 1409
[adopting policy to entertain such cases on “expedited appeal”]; Cal. Rules of
Court, rule 8.240 [motion for calendar preference].) Nonetheless, it is
incumbent on the superior court to consider measures to address delays in



California courts have found this 10-day deadline to be directory, not
mandatory. (Conservatorship of Jose B. (2020) 50 Cal.App.5th 963, 967;
Conservatorship of James M. (1994) 30 Cal.App.4th 293, 295.)
      4 Although the initial approximately three-week delay in setting the
trial was based in part on the trial court’s calendar, the subsequent
continuances seem to have been based in large part on A.B.’s preference for
an in-person trial and the court’s inability to provide one given the Covid-19
precautions being taken by both the court and the facility at which A.B. was
being housed. Ultimately, the court set the matter for a remote trial despite
A.B.’s preference that the matter be delayed further so that he could appear
in person.


                                       5
setting these cases for trial and the recurring delay in the production of a
complete record that too often precludes review in these cases.
                                 Disposition
      The appeal is dismissed.


                                     POLLAK, P. J.

WE CONCUR:

BROWN, J.
DESAUTELS, J.*




      *
       Judge of the Superior Court of California, County of Alameda,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                       6